Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 1 and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A transfer device which transfers an object to be transferred, comprising: a pivoting arm supported by a frame and configured to be rotatably driven around a pivot axis; a main arm which is rotatably connected to the pivoting arm at a connection position and having a distal end portion which is connected with a support part which supports the object to be transferred; and an inclination adjustment part which is connected to the main arm at a location between the connection position of the main arm with the pivoting arm and the distal end portion of the main arm so as to be slidable in a longitudinal direction of the main army and has which includes a parallel link mechanism to adjust an inclination of the main arm.”, as recited in Claim 1 specifically:
The structural and operative relationship between the pivoting arm, frame, pivot axis, main arm, support part, inclination adjustment part, and parallel link mechanism. Especially as it relates to the pivoting arm pivoting about the frame at a pivot axis, a main arm rotatably connected to the pivoting arm and supporting a support part and an inclination adjustment part which is slidable along the main arm in a longitudinal direction of the main arm utilizing a parallel link mechanism for adjusting inclination of the main arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Response to Non-Final Office Action, filed 2021/06/07, with respect to the Examiner’s Rejection of Claims 1-6 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-6 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publication US 20050166659 A1 has been cited by the examiner as pertinent to the applicant’s disclosure as teaching a transfer arm utilizing a pivoting arm and a sliding and pivoting linkage mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652